DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of group I, claims 1-13, in the reply filed on 9/20/21 is acknowledged.

Information Disclosure Statement
3.	The prior art documents submitted by applicant in the Information Disclosure Statements filed on 02/01/21, 02/25/21 and 09/21/21, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
4.	The drawings, filed on 08/31/20, are objected.
5.	Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
Specification
6.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 3, 5-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  de los Santos Campos et al. (US 2016/0139344 A1).
	With respect to claim 1, de los Santos Campos et al. (figures 1, 2 and 4) disclose a fiber optic connector for connecting one or more optical fibers to a fiber optic component (36), comprising a ferrule (42) configured to receive the one or more optical fibers (figure 2); a ferrule holder (46) configured to be coupled to the ferrule (42), the ferrule (42) and ferrule 
	With respect to claim 3, de los Santos Campos et al. (figures 2 and 4) disclose the fiber optic connector, wherein the ferrule holder (46) and the shroud (50) include orientation features (48, 58, 62) and there is only one relative orientation (arm 48) between the ferrule support assembly (42, 46) and the shroud (50) that permits the ferrule support assembly to be fully received within the shroud (50) (figure 4).  
	With respect to claim 5, de los Santos Campos et al. (figures 2 and 4) disclose the fiber optic connector, wherein the ferrule holder (46) and the shroud (50) include anti-rotation features (58 and 62) that limit the rotation of the ferrule support assembly (42, 46) relative to the shroud (50).  
	With respect to claim 6, de los Santos Campos et al. (figures 2 and 4) disclose the fiber optic connector, wherein the anti-rotation features include at least one guide tab (58) on one of the ferrule holder (46) or shroud and at least one groove (100) in the other of the ferrule holder or the shroud (50), wherein each guide tab (58) of the at least one guide tab is configured to be received in a corresponding groove of the at least one groove when the ferrule support assembly (42, 46) is received in the shroud (50, figures 2 and 4).  

	With respect to claim 9, de los Santos Campos et al. (figures 1-2) disclose the fiber optic connector, wherein the shroud includes a latch for selectively disconnecting the shroud from the fiber optic component (see claim 10).  
	With respect to claim 10, de los Santos Campos et al. (figure 2) disclose the fiber optic connector, wherein the shroud (50) has a one-piece molded construction (see figure 2).



    PNG
    media_image1.png
    444
    694
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
11.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
 12.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
13.	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over de los Santos Campos et al. (as cited above) in view of  Coenegracht et al. (US 2017/0343741 A1).

However, Coenegracht et al. (figures 4 and 6) teach a device including the shroud (108) is a split shroud including a slot (89) that extends along a length of the shroud (figures 4 and 6). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of de los Santos Campos et al. to include the above features (accordance with the teaching of Coenegracht) for the purpose of enhancing compatibility with splicing operation ([0012]).

Allowable Subject Matter
14.	Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art of record fails to disclose or reasonably suggest the fiber optic connector, wherein the ferrule holder includes a first shoulder and the shroud includes a second shoulder, and wherein the first and second shoulders are configured to abut each other when the shroud is connected to the fiber optic component as recited in claim 2 and wherein the orientation features include a pair of cutouts in the ferrule holder and a pair of wedges on the shroud, and wherein the wedges are configured to be received in the cutouts when the ferrule support assembly is seated within the shroud as recited in claim 4.  
15.	Claims 11-13 are allowed.


Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. VAN BAELEN et al. (US 20160209599 A1) disclose a fiber optic connector system. Bookbinder et al. (US 10578811 B2) teach ferrules for optical fiber connectors and optical cable assemblies. And Barnette et al. (US 8764316 B1) disclose a fiber optic connector includes a ferrule having a mating end and an insertion end and a ferrule holder having a first end portion in which the ferrule is received and a second end portion opposite the first end portion.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-17391739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER DOAN/Primary Examiner, Art Unit 2883